Citation Nr: 1003196	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  05-17 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to 
September 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a right knee disability.  The Board 
remanded this claim for additional development in October 
2008.    

The Board notes that the Veteran originally appealed the 
issue of entitlement to service connection for a bilateral 
knee disability.  A September 2009 rating decision granted 
service connection for a left knee disability, effective July 
4, 2002.  That represents a total grant of the benefits 
sought on appeal for the issue of entitlement to service 
connection for a left knee disability, and therefore, that 
issue is no longer before the Board.  


FINDING OF FACT

The Veteran's current right knee disability first manifested 
years after his separation from service and is unrelated to 
his service or to any incident therein.  


CONCLUSION OF LAW

The Veteran's current right knee disability was not incurred 
in or aggravated by his active service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, like arthritis, will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.      

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

The Veteran's service medical records show that in a May 1984 
medical report, he complained of right knee pain that 
increased when he climbed ladders or squatted down.  He was 
diagnosed with right chondromalacia patellae.  The Veteran 
received treatment for chondromalacia in the right knee in 
October 1985 and June 1989 and was treated for mild muscle 
strain of the right knee in September 1988.  On separation 
examination in September 1997, the Veteran complained of 
painful joints, and the examiner noted that he had arthralgia 
in the bilateral knees.  However, the examiner found that the 
Veteran's knees were generally within normal limits.  

On VA examination in April 2007, the Veteran reported being 
in a motorcycle accident at age 7 and sustaining a right knee 
laceration without any tendon or ligament damage.  He stated 
that he fell on what he believed was his right knee while 
hiking in early 1990 and was diagnosed with a right knee 
sprain or strain that got better after treatment with a 
brace.  He complained that he had also suffered from several 
episodes of a sore knee while on board ship during service.  
The Veteran reported currently suffering from right knee pain 
twice a week that lasted for one to two hours with an 
intensity of 3/10.  He complained of flare-ups of right knee 
pain twice a week that lasted one-half to one hour at a level 
of 8/10.  He stated that his right knee swelled up slightly 
on occasion.  Examination revealed a non-antalgic gait.  The 
Veteran had full strength in his lower extremities.  
Sensation was intact to touch over both lower extremities, 
and posterior tibial pulses were normal.  The examiner noted 
a well-healed transverse scar on the anteromedial right knee.  
The Veteran's right knee demonstrated no warmth, erythema, or 
effusion.  Range of motion testing showed 135 degrees flexion 
and full extension.  There was no pain on motion, but there 
was pain on stress testing.  The right knee had no crepitus 
or anteroposterior or varus valgus instability.  There was 
mild localized tenderness along the lateral aspect of the 
right knee.  On repetitive motion, the Veteran's right knee 
had no additional limitation from pain, fatigue, weakness, 
lack of endurance, or incoordination.  An x-ray of the right 
knee revealed no fractures, dislocation, joint space 
narrowing, cyst formations, sclerosis, or osteophytes.  The 
examiner found no evidence of degenerative arthritis in the 
right knee or any other right knee disability based on the 
Veteran's history, physical examination, and x-rays.  

At a January 2009 VA examination, the Veteran complained of 
progressive right knee pain.  He stated that there was medial 
pain with twisting activities, minimal pain with stairs, and 
no pain with straight ambulation.  Examination revealed a 
normal gait with no objective evidence of edema, effusion, 
swelling, tenderness, redness, heat, instability, weakness, 
abnormal movement, guarding of movement, abnormal weight 
bearing, ankylosis, or inflammatory arthritis.  Range of 
motion testing of the right knee showed 130 degrees flexion 
and 0 degrees extension.  There was no painful motion, and 
following repetitive motion, there was no pain, fatigue, 
weakness, lack of endurance, or incoordination.  An x-ray of 
the right knee demonstrated early, mild degenerative changes.  
In a July 2009 addendum to the VA examination, the examiner 
reviewed the claims file and diagnosed the Veteran with early 
osteoarthritis of the right knee.  The examiner opined that 
the Veteran's right knee disability was not caused by or a 
result of his military service.  The examiner explained that 
the Veteran had incurred no significant trauma to his right 
knee in service that would predispose him to his current 
right knee condition and concluded that the right knee 
osteoarthritis was most likely the result of normal aging and 
genetics.        

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The Board finds that the July 2009 VA medical 
opinion is probative based on the examiner's thorough and 
detailed examination of the Veteran as well as the adequate 
rationale for the opinion.  In addition, there are no 
contrary competent medical opinions of record.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a direct nexus between military service and the 
Veteran's current right knee disability.  In addition, 
arthritis of the right knee was not diagnosed within one year 
of separation, so presumptive service connection for a right 
knee disability is not warranted.  

The Veteran contends that his current right knee disability 
is related to his active service.  However, as a layperson, 
he is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the Veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  However, competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the 
Veteran can testify to that which he is competent to observe, 
such as right knee pain, but he is not competent to provide a 
medical diagnosis for any right knee disability or to relate 
any right knee disability medically to his service.

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first post-service evidence of the 
Veteran's right knee disability is in January 2009, 
approximately 12 years after his separation from service.  In 
view of the lengthy period without treatment, the evidence 
weighs against a finding of any continuity of symptomatology, 
which weighs heavily against the claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's right knee disability 
developed in service.  The right knee disability was first 
shown several years after service and competent medical 
evidence does not relate that disability to the Veteran's 
service.  Therefore, the Board concludes that the right knee 
disability was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2002; a rating 
decision in May 2003; a statement of the case in April 2005; 
and a supplemental statement of the case in August 2007.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the September 2009 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

  


ORDER

Service connection for a right knee disability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


